
	

113 HR 900 IH: Cancel the Sequester Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 900
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Conyers (for
			 himself, Ms. Jackson Lee,
			 Ms. Wilson of Florida, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To eliminate the sequestration under section 251A of the
		  Balanced Budget and Emergency Deficit Control Act of 1985, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cancel the Sequester Act of 2013.
		2.Repeal of 251A
			 sequestrationSection 251A of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 repealed.
		
